DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on May 14, 2021 and April 19, 2021 have been entered.
Claims 8, 10, 11, 14, 15, 17-21 and 24-31 are currently pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10, 11, 14, 15, 17-21 and 24-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 8, the amendment filed April 19, 2021, and included in the Supplemental claims filed May 14, 2021, changes the limitation that the sol-gel particles are bound to a hydrophobic binder to a limitation that that the sol-gel particles are functionalized to a hydrophobic binder. Applicants cite support for this limitation as being found on page 2, line 28 to page 3, line 2 (it is assumed that this should have been page 3, line 28 to page 4, line 2, since the cited section is not directed to this subject matter). However, while the Specification discloses that the particles can have functional groups that react to functional groups of the binder, there is no discussion of 
Claims 10, 11, 14, 15, 17-21 and 24-31 all depend from claim 8 and thus, also fail to comply with the written description requirement. 

Claims 8, 10, 11, 14, 15, 17-21 and 24-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear what is encompassed by the terminology “sol-gel particles each functionalized to a hydrophobic binder”. The instant Specification does use or define this terminology. In order to further prosecution, the Examiner is interpreting this limitation to be met if the particles are bound to a binder comprising a functional group. 
Claims 10, 11, 14, 15, 17-21 and 24-31 all depend from claim 8 and thus, are also rendered indefinite.

Claim Rejections - 35 USC § 103
Claims 8, 10, 11, 14, 15, 17-21 and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Misch et al. (US 3,637,416) in view of Fujisawa et al. (US 2004/0106694) and in view of evidence provided by the Columbia Encyclopedia -silica gel definition.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden is on applicants to show product differences in product by process claims. 

Misch does not specifically disclose or limit the material that the contact lens is formed from. 
Fujisawa (Paragraphs 1-3) teaches materials for forming contact lenses that provide high oxygen permeability and provide contact lenses that are not turbid. The lenses can be further treated to increase surface wettability (Paragraph 39). The monomers that form the material that is used to form the contact lens can include siloxane groups such as polymethyl siloxane groups (Paragraph 4-17 and 19-25). The contact lens material include both hydrophobic and hydrophilic components (Paragraph 21) and thus, would have hydrophilic and hydrophobic regions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the contact lenses of Fujisawa, as the contact lenses of Misch, in order to have lenses that provide high oxygen permeability and are not turbid.
Given that the coating of Misch forms particles from the same silanes as in the instant application and forms a bonding film formed of the same silanes as in the instant application that is attached to both the particles and the substrate, the behavior of the 
Regarding claims 10 and 11, the coating (Column 11, lines 5-32) can have a thickness of from 0.01 to 0.1 microns (10 to 100 nm).
Regarding claims 18 and 19, the coating can be performed at ambient temperature so as not to damage the substrate (Column 5, lines 7-52 and Column 10, lines 57-72). 
Regarding claim 20 and 21, the claims are directed to the article. The storage conditions for the article (including the medium that the article is stored in) are an intended use of the article. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Given that the coating can be formed from the same materials as in the instant case, it would be capable of being stored in the same manner.
Regarding claims 24-26, given that the coating can be formed from the same materials as in the instant case, it would provide the same properties when heated in an acidic solution, barring evidence to the contrary.
Regarding claim 28, siloxanes are silicone compounds.

Regarding claim 31, the silica or silica gel forming composition can also comprise metal alkoxides with functional groups including many of those claimed (Column 8, line 67 through Column 9, line 36). These siloxane forming groups include gamma-glycidoxypropyltrimethoxysilane (3-glycidoxypropyltrimethoxysilane). 

Response to Arguments
Applicant's arguments filed April 19, 2021 have been fully considered but they are not persuasive. 
Applicants argue that the amendments to claim 1 are supported by the Specification as filed. However, the amendment filed April 19, 2021, and included in the Supplemental claims filed May 14, 2021, changes the limitation that the sol-gel particles are bound to a hydrophobic binder to a limitation that that the sol-gel particles are functionalized to a hydrophobic binder. Applicants cite support for this limitation as being found on page 2, line 28 to page 3, line 2 (it is assumed that this should have been page 3, line 28 to page 4, line 2, since the cited section is not directed to this subject matter). However, while the Specification discloses that the particles can have functional groups that react to functional groups of the binder, there is no discussion of functionalizing the particles to the binder or what such terminology would encompass. Thus, the Specification as filed does not support the new limitation of claim 8.
Applicants argue that Misch et al. (US 3,637,416) does not disclose that the silica formation from silanes forms particles. However, as noted by applicants, the coating can 
Applicants argue that there would be no need to add the additional colloidal silica disclosed in Column 10 of Misch if the coating formed silica particles. However, the function of the additional colloidal silica disclosed in Column 10 is used to thicken the solution to make it easier to apply. Such a function would take place before the silica gel particles are formed and thus, would not preclude particles being formed once the solution is applied. 
Applicants provide arguments based on the Declaration. However, the Declaration under 37 CFR 1.131 (presumed to be a Declaration under 37 CFR 1.132 based on the subject matter of the Declaration) filed April 19, 2021 is insufficient to overcome the rejection under 35 USC 103 as set forth in the last Office action because:  
Applicants argue that the figure of Misch shows that the silica layer is a solid layer with no particles. However, it is noted that the figure is essentially schematic and does not necessarily the actual configuration of the layer. Further, as set forth above, given that Misch teaches the formation of silica gel, the teachings of Misch encompass particles in the layer. 
Applicants argue that Column 10, lines 26-30 teach that the silanes form a polymeric sublayer, not particles. However, this was a discussion on forming a separate layer when using halides in the mixed coating. However, while the example uses silicon tetrachloride, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). The reference also teaches using alkoxy silanes as the compounds to form the silica or silica gel (Column 5, lines 64-75) and these alternatives were set forth in the rejection.
In sections 5-7, Applicants argue the behavior of silicon tetrachloride as the silica or silica gel formation agent and that this would preclude the use on a contact lens, such as that of Fujisawa et al. (US 2004/0106694). However, as set forth above, the teachings of the reference are not limited to using silicon halides, but also encompass silicon alkoxides as in the instant application. 
Applicants argue that the unitary formation method of Misch would result in the hydrophilic silica or silica gel layer being below the hydrophobic bonding layer. However, that would be contrary to the teachings of Misch which form a structure as shown in the figure in order to provide the benefits to the structure coated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




August 4, 2021